 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1617 
In the House of Representatives, U. S.,

September 30 (legislative day, September 29), 2010
 
RESOLUTION 
Supporting the goals and purpose of Gold Star Mothers Day, which is observed on the last Sunday in September of each year in remembrance of the supreme sacrifice made by mothers who lose a son or daughter serving in the Armed Forces. 
 
 
Whereas the American Gold Star Mothers have suffered the supreme sacrifice of motherhood by losing a son or daughter who served in the Armed Forces, and thus perpetuate the memory of all whose lives are sacrificed in war; 
Whereas the American Gold Star Mothers assist veterans of the Armed Forces and their dependents in the presentation of claims to the Department of Veterans Affairs and aid members of the Armed Forces who served and died or were wounded or incapacitated during hostilities; 
Whereas the services rendered to the United States by the mothers of America have strengthened and inspired Americans throughout the history of the United States; 
Whereas Americans honor themselves and the mothers of America when they revere and emphasize the role of the home and the family as the true foundations of the United States; 
Whereas by doing so much for the home, the American mother is a source of moral and spiritual guidance for the people of the United States and thus acts as a positive force to promote good government and peace among all mankind; and 
Whereas the last Sunday in September of each year is observed as Gold Star Mothers Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and purpose of Gold Star Mothers Day, which is observed in remembrance of the supreme sacrifice made by mothers who lose a son or daughter serving in the Armed Forces; and 
(2)urges the President to issue a proclamation calling upon the people of the United States to observe Gold Star Mothers Day with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
